UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         5/18/21

United States of America,


               -v-                                                   15-CR-95 (AJN)

David Jones,                                                             ORDER

                             Defendant.


ALISON J. NATHAN, District Judge:

       On May 18, 2021, the Court received the attached letter from Defendant David Jones. In

the letter, Mr. Jones informs the Court that he continues to be on home confinement and that he

has been told that the period of home confinement will extend until September 21, 2022. On

May 26, 2021, this Court ordered that “[t]he defendant is ordered to remain under home

confinement until March 7, 2021, the previous date of release as calculated by the Bureau of

Prisons, to be enforced by GPS Monitoring at the residence approved by Probation, and this

period of time will be counted as part of the defendant’s term of supervision.” Dkt. No. 2867.

       The Government is hereby ORDERED to confer with the U.S. Probation Office and to

respond to Mr. Jones’s letter by May 31, 2021.

       SO ORDERED.

Dated: May 18, 2021
       New York, New York

                                            __________________________________
                                                    ALISON J. NATHAN
                                                  United States District Judge
